Title: To George Washington from Colonel Elisha Sheldon, 26 May 1780
From: Sheldon, Elisha
To: Washington, George



Sir
Windsor [Conn.] May 26th 1780

Enclosed is a Return of the 2d & 4th Regt L[igh]t D[ragoons] for the month of May 1780—Your Excellency has been informed of the manner in which my Regt has been cantoned thro’ the winter past—Without public Magazines, & wholly dependant on the exertions of

the Civil Authority, our Supplies of forage have been very short & precarious—Under these disadvantages, however, by the close attentio⟨n⟩ of my officers, I flattered myself with the expectation that the Horse would be well recruited by the opening of the Campaign. When I inform you[r] Excellency that for this month past, since no more money could be Issued from the public offices, many of the Horses have been 3 & 4 Days without forage, while to save life, other Troops have been turned to pasture while as yet the grass had scarcely began to grow, I say under these Circumstances your Excellency need Hardly be informed that many of the Horses must be poor indeed—And since this has been the Case, I have faithfully represented our situation to the Honbl. Assembly of this State, so that I hope and trust I shall not be Censured if the Horses, which but lately were in good flesh, should many of them be found unfit for Duty.
Agreeable to an order from the Board of War Major Tallmadge procured Cloathing for a compleat Regiment of Horse, the whole of which, as we were daily engaging Recruits, was ordered to be delivered to the Use of my Regt. Since this the A[ssistant] C[lothier] Genl has forwarded a similar order to Mr Bull, Clothier at Springfield, but he having recd directions from your Excellency, to issue only to the Number of men already engaged in the Regt, cannot comply with his former instructions—I would just beg leave to Inform your Excellency that as we have Recruits constantly coming in, and the next remove of the Regt will probably be at a great distancee from Springfield—I have made a Return for 300 Suits non Comssd officers and privates, noteing at the bottom of sd Return that some were for Recruits which might hereafter join. The Whole number of Suits procured by Major Tallmadge was 386—I would further observe that Major Tallmadge was fortunate enough to procure a few articles of Cloathing for the Officers of which the enclosed is an Account. Together with these articles the Agent at Boston sent up to Mr Bull, the bill at which these Articles should be charged to the officers, agreeable to resolve of Congress—Since Mr Bull recd your Excellencys orders, tho’ he had not doubt about delivering them to the Officers, yet as it was not particularly mentioned in the order, he was unwilling to deliver them—The Campaign being so near opening, and the Officers being much in want of Cloathing, we have re[ceive]d the above Cloathing of Mr Bull, promising to inform your Excellency thereof—A line from your Excellency on the subject before we leave this (merely for Mr Bulls satisfaction who is already instructed by the a. Cl[othie]r Genl how to Conduct) will much oblige me. I have the Honor to be with the greatest Regard your Excellencys most Obt and most Humble Sert

Elisha Sheldon Col. 2d L.D.

 